10/27/2020


                                          DA 19-0518

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2020 MT 269


STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

MATTHEW GLEN HOTCHKISS,

               Defendant and Appellant.

APPEAL FROM:           District Court of the Twenty-First Judicial District,
                       In and For the County of Ravalli, Cause Nos. DC 18-238 and DC 19-49
                       Honorable Jennifer B. Lint, Presiding Judge

COUNSEL OF RECORD:

                For Appellant:

                       Kelly M. Driscoll, Driscoll Hathaway Law Group, Missoula, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                       Attorney General, Helena, Montana

                       Bill Fulbright, Ravalli County Attorney, Hamilton, Montana



                                                   Submitted on Briefs: September 16, 2020

                                                               Decided: October 27, 2020


Filed:

                                     r--6ta•--df
                       __________________________________________
                                         Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1     This is a consolidated appeal in which defendant Matthew Glen Hotchkiss appeals

from the July 15, 2019 judgments of the Twenty-First Judicial District Court,

Ravalli County, following his convictions of Sexual Assault, a Felony, in violation of

§ 45-5-502(1), (3), MCA, and Tampering with or Fabricating Physical Evidence, a Felony,

in violation of § 45-7-207, MCA. We restate and address the following issues on appeal:

          Issue One: Did the District Court err when it imposed sentencing conditions
          limiting the defendant’s ability to possess a phone, a computer, or access to the
          internet?

          Issue Two: Did the District Court err when it ordered the defendant to pay the
          cost of his public defender without conducting a meaningful inquiry into his
          ability to pay such expense?

¶2     We reverse and remand to the District Court to amend the conditions consistent with

this Opinion and for a determination regarding Hotchkiss’s ability to pay.

                 PROCEDURAL AND FACTUAL BACKGROUND

¶3     On November 16, 2018, Hotchkiss was charged with sexually assaulting his

girlfriend’s 13-year-old daughter. As a condition of his release on bail, Hotchkiss was

ordered not to consume any alcohol or take any drugs. Hotchkiss was also ordered to

participate in a pretrial supervision program and complete urine testing twice a week to

screen for the presence of alcohol or drugs.

¶4     On March 18, 2019, while reporting to his pretrial supervision urine test, Hotchkiss

was observed emptying a small amount of urine from a plastic container concealed in his

waistband in the specimen cup. The plastic container was confiscated and Hotchkiss



                                               2
provided an actual sample of his own urine, which tested positive for methamphetamine

and amphetamine. Based on these events, Hotchkiss was charged with evidence tampering.

¶5     On May 2, 2019, Hotchkiss pled guilty to both the sexual assault charge and the

tampering charge. Following Hotchkiss’s guilty plea, the District Court ordered him to

undergo a presentence investigation (PSI) and a psychosexual evaluation.

¶6     The psychosexual evaluation, filed May 17, 2019, recommended Hotchkiss be

designated a low risk sexual offender based on him having “a low-moderate need for

intense supervision in terms of sexual re-offense.” The psychosexual evaluation also

recommended Hotchkiss “enter into and complete sex offender treatment,” and that

“a rather aggressive approach to his treatment should initially be implemented . . . .” The

psychosexual evaluation also recommended Hotchkiss “have no unsupervised contact with

anyone under the age of consent until his treating professional and supervising officer agree

that this restriction is no longer necessary.” The psychosexual evaluation further noted that

Hotchkiss denied participation in sexual behaviors such as obscene phone calls, phone sex,

child pornography, or internet pornography.

¶7     The PSI, filed by the DOC’s Adult Probation & Parole Bureau (P&P) on

June 20, 2019, contained 48 recommended probation conditions, including conditions

prohibiting Hotchkiss from having contact with “any individual under the age of 18 unless

accompanied by an appropriately trained, responsible adult who is aware of the

Defendant’s sexual conviction and is approved by the [P&P] Officer and sexual offender

treatment provider,” and requiring Hotchkiss to “seek and maintain employment . . . .” The

PSI also included the following conditions regarding technology use:

                                              3
       36. The Defendant shall not have access to the internet without prior
       permission from the [P&P] Officer and sexual offender therapist, nor can the
       Defendant have on any computer he/she owns any software that is intended
       for data elimination, encryption or hiding data. If [i]nternet access is
       allowed, the Defendant must allow the Department to install rating control
       software and conduct random searches of the hard drive for pornography or
       other inappropriate material.

       37. The Defendant shall not possess or use any computer or other device
       with access to any on-line computer service including, but not limited to
       ‘Cloud’ data storage, without the prior written approval of the [P&P] Officer.
       The Defendant shall allow the [P&P] Officer to make unannounced
       examinations of his/her computer, hardware, and software, which may
       include the retrieval and copying of all data from his/her computer and
       computing and data storage devices. The Defendant shall allow the
       [P&P] Officer to install software to restrict the Defendant’s computer access
       or to monitor the Defendant’s computer access. The Defendant shall not
       possess encryption or steganography software. The Defendant shall not
       utilize software designed to eliminate traces of internet activity. The
       Defendant shall provide records of all passwords, internet service, and user
       identifications (both past and present) to the [P&P] Officer and immediately
       report changes. The [D]efendant shall sign releases to allow the
       [P&P] Officer to access phone, wireless, internet, and utility records.

                                          .   .   .

       44. The Defendant          shall not have a cell phone, or such other
       technology/device with photo, video, or [i]nternet capabilities, without prior
       permission of [P&P] Officer. If cell phone use is allowed, all bills and
       records shall be made available to the [P&P] Officer.

The PSI noted Hotchkiss’s criminal history which, while extensive, did not involve

sexual offenses or the use of technology in the commission of an offense.

¶8     On June 20, 2019, the District Court conducted a sentencing hearing on both

charges. Prior to imposition of sentence, defense counsel requested the District Court strike

conditions 36, 37, and 44, arguing they had no nexus to Hotchkiss or his offenses and were

unreasonably burdensome in that they limited Hotchkiss’s ability to apply for jobs or attend


                                              4
online school. Defense counsel also requested the District Court waive imposition of all

fees, including the public defender fee.      Defense counsel argued that “any money

[Hotchkiss] is capable of earning upon being released would be better suited to getting the

treatment that he’s going to need, specifically follow-up treatment and potentially

sex offender treatment.”

¶9     The District Court questioned Hotchkiss about his employment, asking what he did

for work prior to his incarceration, and whether it was work to which he planned to return.

Hotchkiss responded he was previously employed locally as a roofer and would

“[m]ost likely” return to that type of work upon release.

¶10    On the sexual assault charge, the District Court sentenced Hotchkiss to the

Montana Department of Corrections (DOC) for a 15-year commitment with 10 years

suspended; imposed a $5,000 fine, all suspended; and imposed all statutory surcharges and

fees, including repayment of public defender fees. On the evidence tampering charge, the

District Court sentenced Hotchkiss to a 10-year DOC commitment, all suspended, to run

concurrent with his term imposed for the sexual assault offense. The District Court waived

payment of the fine for the tampering charge, but imposed all statutory surcharges. The

District Court also imposed PSI-recommended conditions 36, 37, and 44 regarding

technology use.

                              STANDARDS OF REVIEW

¶11    A condition imposed in a criminal sentence of incarceration for longer than one year

is reviewed first for its legality. State v. Nauman, 2014 MT 248, ¶ 8, 376 Mont. 326,

334 P.3d 368 (citing State v. Holt, 2011 MT 42, ¶ 7, 359 Mont. 308, 249 P.3d 470);

                                             5
City of Billings v. Barth, 2017 MT 56, ¶ 8, 387 Mont. 32, 390 P.3d 951. “A condition is

illegal when there exists no statutory authority to impose it, where the condition exceeds

the limits of the relevant sentencing statute, or where the court fails to ‘adhere to the

affirmative mandates of the applicable sentencing statutes.’” City of Billings, ¶ 8.

¶12    If we determine the sentence condition is legal, we next review the reasonableness

of conditions or restrictions imposed on the sentence for an abuse of discretion. Nauman, ¶

8 (citing State v. Ashby, 2008 MT 83, ¶ 8, 342 Mont. 187, 179 P.3d 1164). An abuse of

discretion occurs when a district court acts arbitrarily without conscientious judgment or

exceeds the bounds of reason. State v. Hernandez, 2009 MT 341, ¶ 7, 353 Mont. 111,

220 P.3d 25.

¶13    A district court’s determination of a defendant’s ability to pay an imposed fine, fee,

cost, or other charge is “essentially a finding of fact that this Court will reverse only if it is

clearly erroneous.” State v. Reynolds, 2017 MT 317, ¶ 16, 390 Mont. 58, 408 P.3d 503

(quoting State v. Holt, 2006 MT 151, ¶ 23, 332 Mont. 426, 139 P.3d 819). A finding of

fact is clearly erroneous if it is not supported by substantial credible evidence, if the lower

court misapprehended the effect of the evidence, or if a review of the record leaves us with

the definite and firm conviction that a mistake has been made. Reynolds, ¶ 16.

                                        DISCUSSION

¶14    Issue One: Did the District Court err when it imposed sentencing conditions limiting
       the defendant’s ability to possess a phone, a computer, or access to the internet?

¶15    Under § 46-18-201(4), MCA, a district court may impose “any reasonable

restrictions or conditions” on a suspended sentence. A district court may also impose other


                                                6
restrictions or conditions considered “necessary to obtain the objectives of rehabilitation

and the protection of the victim and society . . . .” Section 46-18-202(1), MCA. Before a

sentencing court imposes a condition on a defendant’s suspended sentence, the court must

find “some correlation or connection—i.e., nexus—to the underlying offense or to the

offender himself . . . .” State v. Melton, 2012 MT 84, ¶ 18, 364 Mont. 482, 276 P.3d 900.

A condition will be reversed if “the restriction or condition at issue is ‘overly broad or

unduly punitive,’ or if the required nexus is ‘absent or exceedingly tenuous . . . .’”

Melton, ¶ 18.

¶16    Hotchkiss argues the District Court erred in imposing Conditions 36, 37, and 44

because the conditions were overbroad for having no nexus to the underlying offense or

Hotchkiss’s criminal history. The State responds that the technology use conditions are

connected to the circumstances of Hotchkiss’s current sexual offense against a minor and

are necessary for monitoring his access to anyone under the age of consent.

¶17    “The basic purposes of probation and its corresponding conditions are to provide an

offender the chance to rehabilitate outside of the prison setting and to provide the

community protection from future criminal activity.” State v. Conley, 2018 MT 83, ¶ 18,

391 Mont. 164, 415 P.3d 473. While we do not accept Hotchkiss’s argument that the

conditions should be stricken in their entirety, we likewise are not convinced that the full

extent of Conditions 36, 37, and 44 are necessary to effectively supervise Hotchkiss on

conditional release.

¶18    The conditions as currently imposed completely prohibit Hotchkiss from accessing

the internet or possessing certain electronic devices, including a smart phone, without first

                                             7
obtaining permission from his probation officer. The conditions also specify that if access

is granted, Hotchkiss must provide records of all his passwords. The broad scope of these

conditions goes beyond what is reasonably related to Hotchkiss’s criminal history, and the

offense of which he was convicted, which was not committed using any type of electronic

device. The conditions also fail to consider the multiple legitimate purposes for internet

usage. Imposing this restriction on Hotchkiss also may impair his ability to potentially

carry out the other terms of his conditions requiring him to seek and maintain employment.

¶19    Though we determine Conditions 36, 37, and 44 are overbroad insofar as they

completely restrict Hotchkiss’s ability to access the internet and certain electronic devices,

we recognize his usage of the internet and electronic devices warrant appropriate

monitoring on conditional release, given the nature of his offense and the other conditions

imposed. The imposition of restrictions or conditions on a deferred or suspended sentence

functions as a “contract between the court and the probationer, eliminating certain privacy

expectations; the probationer is aware that his activities will be scrutinized.” Conley, ¶ 18.

A probationer has “conditioned liberty and, therefore, ha[s] a reduced privacy interest.”

State v. Roper, 2001 MT 96, ¶ 12, 305 Mont. 212, 26 P.3d 741. As such, it is reasonable

to prohibit a sexual offender like Hotchkiss from installing or utilizing software on his

electronic devices intended for eliminating or concealing data or traces of internet activity,

including encryption or steganography software. It is also reasonable to require Hotchkiss

to provide P&P access to install rating control software or other software to restrict or

monitor his internet access, conduct random hard drive searches for pornography or other

inappropriate material, conduct unannounced examinations of Hotchkiss’s computer,

                                              8
hardware, and software, and retrieve or copy all data from his computer and data storage

devices if deemed to be reasonably necessary. To further allow adequate supervising, P&P

should be granted access to Hotchkiss’s past and present user identifications, and phone,

wireless, internet, and utility records. All cell phone bills and records should also be made

available to P&P.

¶20    Justice Sandefur’s Dissent takes issue with the restrictions, even as modified,

arguing that the only justification is the unsupported, fear-based presumption that viewing

pornography or other related material “necessarily increases the risk that every single

person convicted of a sexual offense will commit another . . . .” Dissent, ¶ 34. The

Dissent’s position fails to consider the conditions that Hotchkiss does not challenge,

specifically Conditions 34 and 35, of which the challenged conditions ensure compliance.

Condition 34 prohibits Hotchkiss from

       access[ing] or hav[ing] in [his] possession or under [his] control any material
       that describes or depicts human nudity, the exploitation of children,
       consensual sexual acts, non-consensual sexual acts, sexual acts involving
       force or violence, including but not limited to computer programs, computer
       links, photographs, drawings, video tapes, audio tapes, magazines, books,
       literature, writings, etc. without prior written approval of the [P&P] Officer
       and therapist.

Condition 35 prohibits Hotchkiss from “view[ing] television shows or motion pictures

geared toward [his] sexual offending cycle, or as a stimulus to arouse deviant thoughts or

fantasies . . . .” This prohibition would include television shows or motion pictures that

are available on myriad streaming platforms accessible through the internet via computer

or smart phone. As modified, the challenged conditions authorize P&P simply to ensure

compliance with Conditions 34 and 35.

                                             9
¶21    As modified, Conditions 36, 37, and 44 allow Hotchkiss to access the internet for

legitimate purposes, while also allowing P&P the ability to ensure Hotchkiss’s compliance

with Conditions 34 and 35—conditions which Hotchkiss does not challenge. To simply

strike these conditions in their entirety would be akin to prohibiting a probationer from

consuming drugs or alcohol, but not allowing P&P to conduct random tests to ensure the

probationer’s compliance with that prohibition. While the conditions no doubt intrude on

Hotchkiss’s privacy, he is aware that, as a probationer, his privacy expectations are

constrained, and his activities are subject to scrutiny. Conley, ¶ 18; Roper, ¶ 12.

¶22    Conditions 36, 37, and 44, as imposed by the District Court, are overbroad.

However, we reject Hotchkiss’s argument that they should be stricken in their entirety. We

reverse the District Court’s imposition of these conditions and remand with instructions to

amend the conditions consistent with this Opinion.

¶23    Issue Two: Did the District Court err when it ordered the defendant to pay the cost
       of his public defender without conducting a meaningful inquiry into his ability to
       pay such expense?

¶24    A district court may require that a convicted defendant pay the costs incurred by his

assigned public defender as a condition of a sentence. Section 46-8-113(1), MCA. As

with other fines, fees, or charges, the court must first determine whether the defendant has

the ability to pay the public defender fee. Section 46-8-113(3), MCA; Reynolds, ¶ 20. In

reaching its determination, the court must “scrupulously and meticulously” inquire as to

the defendant’s ability to pay, State v. Gable, 2015 MT 200, ¶ 22, 380 Mont. 101,

354 P.3d 566, “tak[ing] into account the financial resources of the defendant and the nature

of the burden that payment of costs will impose.” Section 46-8-113(4), MCA. “The court

                                             10
may find that the defendant is able to pay only a portion of the costs assessed.”

Section 46-8-113(4), MCA.

¶25    Prior to imposing the public defender fee, the District Court asked Hotchkiss two

questions regarding his financial condition: what he did for work prior to his incarceration,

and whether it was work in which he planned to return upon his release. The District Court

never examined this fee in light of Hotchkiss’s other financial obligations, whether this

type of work provided Hotchkiss with the financial ability to pay the fee, whether he had

other assets he could use to pay the fee, or if the fee would cause any present or future

financial hardship on Hotchkiss. The District Court’s brief examination into Hotchkiss’s

financial condition falls below the requisite “scrupulous and meticulous” inquiry. See § 46-

8-113(4), MCA; Gable, ¶ 22. We therefore reverse the District Court’s imposition of the

public defender fee and remand for a determination regarding Hotchkiss’s ability to pay.

                                     CONCLUSION

¶26    We reverse the District Court’s imposition of Conditions 36, 37, and 44 on

Hotchkiss’s sentence, and remand with instructions to amend the conditions consistent with

this Opinion. We reverse the District Court’s determination that Hotchkiss must pay the

costs of his public defender and remand for a determination of his ability to pay.


                                          /S/ JAMES JEREMIAH SHEA

We Concur:

/S/ MIKE McGRATH

Justice Jim Rice, concurring in part and dissenting in part.


                                             11
¶27    I dissent from the reversal of the challenged sentencing conditions under Issue One.

¶28    Hotchkiss was convicted of felony sexual assault for taking advantage of a

13-year-old girl while she was sleeping in bed, after removing a seven-year-old boy from

the bed and surreptitiously taking his place on the bed beside her. He was also convicted

of tampering with evidence for concealing a plastic container in an attempt to submit a

deceptive urine sample while on pre-trial release in this case. Hotchkiss had 10 prior

criminal convictions in the 19 years before the charges were filed in this case, five other

charges that did not result in convictions, and three charges that were pending during this

proceeding. In addition to the pervasiveness of his criminal behavior reflected in his

record, the most relevant past conviction for purposes of the issue here is his 2004 Idaho

conviction for providing false information to an officer.

¶29    The risk assessment of Hotchkiss performed during the PSI preparation, using a

validated risk assessment tool, resulted in a “High” risk rating, meaning that Hotchkiss

“[h]as most, if not all, major criminogenic needs; many needs are chronic, severe, and

longstanding; requires most intensive interventions to support behavior change.” While

intended to measure risk of recidivism generally, and not the risk of sexual offense

recidivism specifically, this risk assessment nonetheless, as explained in the PSI, “can still

identify areas of needs that should be addressed as part of a case plan while the Defendant

is under the supervision of the DOC.” The PSI stated Hotchkiss has “found himself on a

path of continued law violations[.]” It reported that Hotchkiss’ behavior while on pre-trial

supervision spoke of “dishonesty and an unwillingness to follow rules imposed on him.”



                                             12
¶30    The PSI incorporated the mental health and psychosexual evaluation performed by

Dr. Page. Hotchkiss’ MCMI-III profile indicated he exhibited tendencies “to charm and

exploit others and to extract special recognition and consideration without assuming

reciprocal responsibility.” The profile recognized “questions of personal integrity,” such

as “cleverly circumventing social convention and beguiling and seducing others,” such that

“a pervasively deficient social conscience” was indicated. The report stated that Hotchkiss

was “in denial of the allegations” of the sexual assault charge. Describing Hotchkiss as

“[u]ntroubled by conscience and needing to nourish the whims of an overinflated ego,” the

report said that he was “disposed to fabricate stories,” and concluded:

       [D]isplaying indifference to the truth, Mr. Hotchkiss successfully schemes
       beneath a veneer of civility. A guiding principle for him is that of outwitting
       others and controlling or exploiting them before they can do the same to him.
       He exhibits a readiness to engage in deception and fraud should they be
       necessary. If he is unsuccessful in channeling his impulses, he becomes
       frustrated and may begin to engage in risky acts that could result in legal
       difficulties.

As a consequence, Dr. Page recommended, and the Court notes, that while Hotchkiss was

believed to be amenable to community treatment, “a rather aggressive approach” to

Hotchkiss’ sex offender treatment should be implemented, including “no unsupervised

contact with anyone under the age of consent until his treating professional and supervising

officer agree that this restriction is no longer necessary.”

¶31    In the context of the reports generated in this case, and Hotchkiss’ personal history,

the PSI recommended, and the District Court imposed, sentencing conditions that require

approval and supervision of Hotchkiss’ access to the internet—importantly, not an absolute

prohibition upon such access. The connections, or “nexus,” of these conditions are these:

                                              13
Hotchkiss is sex offender who victimized a child, lacks a social conscience, and is a serial

deceiver. As far back as 2004, he was convicted of providing false information to law

enforcement. Hotchkiss must be subject to an “aggressive” treatment plan, because he

requires the “most intensive interventions to support behavior change.” He must be

prohibited from having any contact with children and frequenting any place where children

may be found, unless under supervision or upon approval. The Court can take judicial

notice, or simply review our many cases, which unquestionably demonstrate where

children, in today’s technological society, may be found and contacted: the internet. It is

just as important to the protection of society that Hotchkiss’ presence on the internet be

supervised or approved, as it is his physical presence on a schoolground. Indeed, it is more

important; the inherent concealment in the virtual world often permits deceptiveness to be

parlayed into abuse faster than by physical presence, especially by someone who lacks a

social conscience and is inclined to “beguiling and seducing others.” If that were not

enough, Condition #34 of Hotchkiss’ sentence, not challenged on appeal, provides that he

“shall not access or have in his/her possession or under his/her control any material that

describes or depicts human nudity, the exploitation of children, consensual sexual acts,

non-consensual sexual acts, sexual acts involving force or violence. . . .” Unsupervised,

the internet provides ready access to such materials, which Hotchkiss must avoid as part of

his sexual offender treatment. The precautions required to ensure his proper, approved

access to the internet are reasonable.

¶32    The law clearly authorizes the conditions imposed here. The nexus requirement is

to be applied in recognition that “a sentencing judge’s discretion . . . is broad and that our

                                             14
review is correspondingly deferential.” State v. Robertson, 2015 MT 266, ¶ 16, 381 Mont.
75, 364 P.3d 580 (quoting State v. Bullplume, 2013 MT 169, ¶ 18, 370 Mont. 453, 305 P.3d
753). We will affirm a condition of probation “so long as the restriction or condition has

some correlation or connection—i.e., nexus—to the underlying offense or to the

offender[,]” and reverse only if the condition is “overly broad or unduly punitive, or if the

required nexus is absent or exceedingly tenuous.” Robertson, ¶ 16 (internal quotations

omitted). There is nothing “overly broad” or “exceedingly tenuous” about the nexus of the

challenged conditions here. In my view, the Court’s splicing of conditions between the

“access” and the “usage” of the internet/electronic devices, Opinion, ¶ 19, runs counter to

the District Court’s broad sentencing authority, which was reasonably applied in

Hotchkiss’ circumstances.

¶33    I would affirm the sentencing conditions as imposed by the District Court.



                                                  /S/ JIM RICE


Justice Beth Baker joins in the concurring and dissenting Opinion of Justice Rice.


                                                  /S/ BETH BAKER



Justice Dirk Sandefur, concurring in part, dissenting in part.

¶34    I concur in the Court’s opinion except for its affirmation of the balance of court-

imposed probation conditions 36-37 and 44 subjecting Hotchkiss to State monitoring of his

internet usage, electronic devices, and other related personal information. Here, without

                                             15
articulating any particular nexus to Hotchkiss or the circumstances of his offenses, the

Court conclusorily states that “we recognize [that Hotchkiss’s future] usage of the internet

and electronic devices warrant appropriate monitoring . . . given the nature of his offense

and the other conditions imposed.” Opinion, ¶ 19 (emphasis added). It then goes on to

further cursorily conclude that it is thus “reasonable” for the State to monitor his internet

usage, related electronic devices, and all “past and present [internet] user identifications,

and phone, wireless, internet, and utility records,” including “[a]ll cell phone bills and

records,” in order to allow the State to “search[] for pornography or other inappropriate

material” while he is on probation. Opinion, ¶ 19.

¶35    However, the manifest legal problem is that, regardless of the broad discretion of

the sentencing court to impose conditions of probation, and a probationer’s concomitant

reduced expectation of privacy, probation conditions are nonetheless lawful only if a

substantial nexus exists between those conditions and either the circumstances of the

subject offense or the personal circumstances of the defendant. State v. Melton, 2012 MT
84, ¶ 18, 364 Mont. 482, 276 P.3d 900. Neither the State, the District Court, nor this Court

has explained what the particular justifying nexus is between the circumstances of

Hotchkiss’s offenses (Sexual Assault of his girlfriend’s 13-year-old daughter and related

Evidence Tampering) and the breathtakingly broad government intrusion into his

individual privacy to “search[] for pornography or other inappropriate material.”

Conspicuously missing is any particular record or other fact-based reason to believe that

pornography or other undefined “inappropriate material” had any even tangential or

coincidental involvement, much a less a causative influence, in Hotchkiss’s criminal

                                             16
behavior, the circumstances of his offenses, or any other circumstance personal to him. In

the glaring absence of that critical factual missing link, the only and manifest justification

for the invasive probation conditions at issue is the wholly unsupported presumption and

fear that the viewing of pornography or other “inappropriate material” necessarily

increases the risk that every single person convicted of a sexual offense will commit

another, regardless of the particular circumstances of the prior offenses or the offender’s

individual characteristics and circumstances.

¶36    In a thinly-veiled attempt to gloss-over the absence of a sufficient factual nexus to

support the conditions at issue, the Court references “the other conditions imposed.”

However, mere cross-reference or linkage to other probation conditions is insufficient

alone to justify conditions that in the first instance manifestly lack a sufficient nexus to the

circumstances of the defendant or the offense.

¶37    I certainly understand the menace that sex offenders pose in our society, and the

resulting commonplace fear, disdain, and presumptions associated with them. However,

there is no general exception for sex offenders under Montana’s unique constitutional right

to privacy, or our clear and unequivocal minimum legal standards governing probation

conditions. Just like every other class of criminal offenders, all sex offenders, and the

underlying causes of their criminal behavior, are not the same. It is simply unlawful for

courts, including this Court, to allow unsupported fear, disdain, and general presumptions

to substitute for the particularized factual nexus we otherwise uniformly require to justify

probation conditions in every other type of criminal case. Thus, while I concur in the



                                              17
balance of the Court’s opinion, I dissent from its affirmation of the invasive internet usage

conditions imposed in this case in disregard of governing law.


                                                  /S/ DIRK M. SANDEFUR


Justices Ingrid Gustafson and Laurie McKinnon join in the concurring and dissenting
Opinion of Justice Sandefur.


                                                  /S/ INGRID GUSTAFSON
                                                  /S/ LAURIE McKINNON




                                             18